The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 15, 2015

                                      No. 04-14-00669-CR

                                    Leobardo ARAMBULA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CR-13-288
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
       The court reporter’s notification of late record is this date NOTED. The court reporter’s
record will be due February 9, 2015. No further extensions will be granted.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court